Contracts of Married Women.
It is settled that the common-law disability of a married woman to bind herself by contract is not removed by statute in this state, except so far as regards her contracts respecting property which she holds in her own right. That was so decided in Bailey v. Pearson, 29 N.H. 77, upon the statute of 1846, which was not materially different from Gen. Stats., ch. 164, sec. 13, and has been repeatedly reaffirmed since. This seems to me quite decisive of the present case. There is no just sense in which a contract by a married woman for the services of an attorney in procuring for her a divorce can be said to be a contract respecting her separate property, even if she had such property, which does not here appear. I think the action cannot be maintained.